AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of Alaska

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 03:1 7-MJ-0022-7 BMS
Priority Mail Express Parcel EL605964630US to “MH, )
1323 23rd Ave #6, Fairbanks, AK 99701” )
)
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Alaska

 

(identify the person or describe the property to be searched and give its location):

Priority Mail Express Parcel EL605964630US to “MH, 1323 23rd Ave #6, Fairbanks, AK 99701,” from “DH 355 Pure April
Ave, LV, NV 89183,” currently in the possession of the US Postal Inspection Service.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Controlled substances, namely acid, MDMA, cocaine and/or marijuana, methamphetamine, heroin, prescription drugs, and
associated packing material.

YOU ARE COMMANDED to execute this warrant on or before Ma (2. > 6 ~ (not to exceed 14 days)
baCin the daytime 6:00 a.m. to 10:00 p.m. (at any time in the day or el coud cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _

 

(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

 

 

property, will be searched or seized (check the appropriate box) OS ee tinh
1 for days (not to exceed 30) © until, the facts justifying, the later specific, date of
/s/ Kevin F. McCoy
Date and time issued: Ave. \o 20 iS United States Magistrate Judge
LS HF caw. 2 Signature Redacted

City and state: Pinder 1 ye Spans Sreulints

| | Printed name and title

Case 3:17-mj-00227-DMS Document 3 Filed 05/19/17 Page 1 of 2
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
03:17-MJ-00227-DMS 05/12/2017 11:00 am USPIS Anchorage, AK

 

 

 

Inventory made in the presence of :
Inspector Jared Lonborg and Inspector Andrew E Grow, Jr.

 

Inventory of the property taken and name of any person(s) seized:

Approximately 973.67 gross grams (34.20z) of a green leafy substance that resembles marijuana wrapped in three (3)
different plastic bags.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Signature Redacted

Date: €9 ol/7 = a
ED/, —

Executing officer's STenature

- Audkle bhi 2 Us folel §pceder

Subscribed, sworn’ to, and returned before me this date. Printed name and title

 

4 {4
\ “ .
‘ fan.

 

 

/s/ Kevin F. McCoy
United States Magistrate Judge

Signature Redacted Ww (9 HT a7

KEVIN F MCCOY 7 “Ate |
U.S. Magistrate Judge *

*re\<" Case 3:17-mj-00227-DMS Document 3 Filed 05/19/17 Page 2 of 2
